 Case 1:19-cv-02207-MN Document 6-1 Filed 12/23/19 Page 1 of 1 PageID #: 111



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


ACUITY BRANDS LIGHTING, INC.,

                Plaintiff,
                                                        C.A. No. 19-2207-MN
        v.

ULTRAVISION TECHNOLOGIES, LLC,                          JURY TRIAL DEMANDED

                Defendant.


             [PROPOSED] ORDER GRANTING DEFENDANT ULTRAVISION
                   TECHNOLOGIES, LLC’S MOTION TO DISMISS
                  FOR LACK OF SUBJECT MATTER JURISDICTION

        The Court, having considered Defendant Ultravision Technologies, LLC’s

(“Ultravision”) Motion to Dismiss all claims in Plaintiff Acuity Brands Lighting Inc.’s

(“Acuity”) Complaint for Declaratory Judgment, D.I. 1, for lack of subject matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(1), or in the alternative, to dismiss or stay under the first-to-file

rule, including all briefing and argument associated therewith, finds that the Motion should be

GRANTED.

        IT IS HEREBY ORDERED that the motion to dismiss is GRANTED in its entirety, and

all claims in this case are DISMISSED without leave to amend.

        Alternatively

        IT IS HEREBY ORDERED, that the instant action be stayed pending resolution of the

first filed Texas action.


                                                    The Honorable Maryellen Noreika.
                                                    U.S. District Court Judge
                                                    District of Delaware
